Citation Nr: 1202484	
Decision Date: 01/23/12    Archive Date: 02/07/12

DOCKET NO.  09-22 771	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for a back disability.

2.  Entitlement to service connection for a bilateral shoulder disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his son


ATTORNEY FOR THE BOARD

M. Moore, Associate Counsel


INTRODUCTION

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  See 38 U.S.C.A. § 7107(a)(2) (West 2002).

The Veteran served on active duty from October 1961 to August 1962.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio, which denied service connection for a back condition and a bilateral shoulder condition.  In August 2008, the Veteran submitted a notice of disagreement and subsequently perfected his appeal in June 2009.  His case is currently under the jurisdiction of the VA RO in Pittsburgh, Pennsylvania.

In September 2009, the Veteran presented sworn testimony during a Travel Board hearing in Pittsburgh, Pennsylvania, which was chaired by the undersigned Veterans Law Judge.  A transcript of the hearing has been associated with the Veteran's claims file.

In October 2010, the Board remanded the Veteran's claims of entitlement to service connection for a back disability and a bilateral shoulder disability to the Appeals Management Center (AMC) for further evidentiary development, including attempting to obtain updated VA treatment records and Social Security Administration (SSA) records and providing the Veteran with a VA examination.  The Board is obligated by law to ensure that the AMC complies with its directives; where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  See Stegall v. West, 11 Vet. App. 268 (1998).

A review of the record reflects that the AMC obtained updated VA treatment records and attempted to obtain SSA records in November 2010 and January 2011.  A January 2011 response from SSA indicated that the Veteran's medical records had been destroyed.  In April 2011, the AMC informed the Veteran that his SSA records were unavailable and offered him the opportunity to provide any copies of records in his possession.  Additionally, the Veteran was afforded a VA examination in November 2010.  Accordingly, all remand instructions issued by the Board have been complied with and these matters are once again before the Board.


FINDINGS OF FACT

1.  The preponderance of the evidence is against a finding that a back disorder is the result of a disease or injury in active duty service.

2.  The preponderance of the evidence is against a finding that a bilateral shoulder disorder is the result of a disease or injury in active duty service.


CONCLUSIONS OF LAW

1.  A back disorder was not incurred in or aggravated by service and arthritis of the spine may not be presumed to be.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2011).

2.  A bilateral shoulder disorder was not incurred in or aggravated by service and arthritis of the bilateral shoulders may not be presumed to be.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  While the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claims.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the veteran).

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the Veteran.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, the Board is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I. Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's claims decided herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2011).

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2011); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the United States Court of Appeals for Veterans Claims (Court) held that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Prior to initial adjudication of the Veteran's claims, a letter dated in May 2007 fully satisfied the duty to notify provisions.  See 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) (2011); Quartuccio at 187.

Additionally, the May 2007 letter informed the Veteran of how VA determines the appropriate disability rating and effective date to be assigned when a claim is granted, consistent with the holding in Dingess/Hartman v. Nicholson.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's VA examination report, VA treatment records, and all obtainable private treatment records are in the file.  The Veteran has indicated that he received disability benefits from SSA.  VA attempted to obtain any medical or other records from SSA relating to the Veteran's disability benefits.  However, as noted above, SSA informed VA in January 2011 that the Veteran's medical records had been destroyed and were unavailable for review.  VA informed the Veteran of the unavailability of his SSA records and asked him to submit any records in his possession.  The Veteran responded that he did not have any SSA records to submit.  As such, the Board finds that VA has fulfilled its duty to attempt to obtain all available SSA records.

In July 2007, the Veteran was informed that some of his service treatment records had been destroyed in a 1973 fire at the National Personnel Records Center.  In a case such as this where a veteran's service records are incomplete, the Board's obligation to explain its findings and conclusions, and to carefully consider the benefit-of- the-doubt doctrine, is heightened.  See O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991); Pruitt v. Derwinski, 2 Vet. App. 83, 85 (1992).  The Board notes, however, that O'Hare does not create a presumption that the missing treatment records would, if they still existed, necessarily support the Veteran's claim.

Case law does not establish a heightened "benefit of the doubt" when the Veteran's service treatment records have been destroyed, only heightened duties of the Board to consider the applicability of the benefit-of-the-doubt doctrine, to assist the Veteran in developing the claim, and to explain its decision.  See Ussery v. Brown, 8 Vet. App. 64 (1995).  Similarly, the case law does not lower the legal standard for proving a claim for service connection.  Rather, it increases the Board's obligation to evaluate and discuss in its decision all of the evidence that may be favorable to the Veteran.  See Russo v. Brown, 9 Vet. App. 46 (1996).

In fulfilling its heightened obligation, VA requested that the Veteran submit any service records or other relevant documents that he possessed and informed him of alternative documents that may serve as substitutes for service treatment records.  See RO letter, July 2007.  The Veteran did not submit any such evidence.  Thus, the Board concludes that VA has fulfilled its heightened duty.  Further, the Board notes service treatment records referencing the Veteran's claimed in-service injuries are included in the claims file and the denials of the Veteran's claims are not based on a lack of in-service injury.  As such, the presence of additional service treatment records would not help to further his claims.

With regard to claims for service connection, the duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  The case of McLendon v. Nicholson, 20 Vet. App. 79 (2006), held that an examination is required when there is (1) evidence of a current disability, (2) evidence establishing an "in-service event, injury or disease," or a disease manifested in accordance with presumptive service connection regulations occurred which would support incurrence or aggravation, (3) an indication that the current disability may be related to the in-service event, and (4) insufficient evidence to decide the case.

The record indicates that the Veteran underwent a VA examination in November 2010.  The results from that examination have been included in the claims file for review.  The examination involved a review of the claims file including the available service treatment records, consideration of the Veteran's reports of continuous back and shoulder pain since service, a thorough examination of the Veteran, and an opinion that was supported by sufficient rationale.  Therefore, the Board finds that the November 2010 examination is adequate for rating purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (affirming that a medical opinion is adequate if it provides sufficient detail so that the Board can perform a fully informed evaluation of the claim).  Given the foregoing, the Board finds that the VA has substantially complied with the duty to obtain the requisite medical information necessary to make a decision on the Veteran's claims for service connection for a back disability and a bilateral shoulder disability.

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds.

II. Merits of the Claims

The Veteran alleges that he currently suffers from back and bilateral shoulder disabilities as a result of his active military service.  Specifically, he claims that he was in a truck which was hit by a train in service and that his back and shoulders have hurt since that accident.  He, therefore, believes that service connection is warranted.

Service connection may be established for a disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  See 38 U.S.C.A. § 1131 (West 2002).  However, that an injury or disease occurred in service is not enough; there must also be a chronic disability resulting from that injury or disease.  If there is no showing of the chronic disability during service, then a showing of continuous symptoms after service is required to support a finding of chronicity.  See 38 C.F.R. § 3.303(b) (2011).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  See 38 C.F.R. § 3.303(d) (2011).

In order to establish service connection for a disability, there must be (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).

Where a veteran served continuously for 90 days or more during a period of war, or during peacetime service after December 31, 1946, and certain diseases, such as arthritis, become manifest to a degree of 10 percent or more within 1 year from date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  See 38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.307, 3.309 (2011).

Initially, the Board notes that there is no indication that the Veteran was treated for or diagnosed with arthritis of the spine or either shoulder within a year of service so as to support a grant of service connection on a presumptive basis.  See 38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.307, 3.309 (2011).  As such, the Veteran is not afforded the presumption of service connection for arthritis of the spine or bilateral shoulders.  See 38 C.F.R. § 3.307 (2011).

Notwithstanding the foregoing law and regulations pertaining to presumptive service connection, a veteran is not precluded from establishing service connection for diseases not subject to presumptive service connection with proof of actual direct causation.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  Thus, the Board will proceed with a decision on the issues of a back disability and a bilateral shoulder based on the holding in Combee.

The Veteran's post-service private and VA treatment records show multiple complaints and treatment for the back and bilateral shoulders.  Additionally, the November 2010 VA examiner diagnosed the Veteran with severe degenerative disc disease with degenerative spondylosis and degenerative scoliosis and bilateral shoulder osteoarthritis.  As such, the first element of Hickson is met for both claims.

A review of the Veteran's service treatment records note that the Veteran was a passenger in a truck that was hit by a train.  The service treatment records also note complaints of right shoulder pain following the accident and a diagnosis of a right shoulder contusion.  Although there are no notations of left shoulder or back complaints, the Veteran claims that he has experienced bilateral shoulder and back pain since the in-service accident.  As such an accident could affect both shoulders and his back, the Board will accept the in-service motor vehicle accident as satisfying the second element of Hickson for both claims.

Although an in-service injury and current disability have been established, as noted above, this is not sufficient to warrant service connection.  There still must be competent medical evidence of a nexus between the Veteran's in-service motor vehicle accident and his current back and bilateral shoulder disabilities.  See Hickson, supra.

As referenced above, the Veteran underwent a VA examination for his back and shoulders in November 2010.  The examiner reviewed the Veteran's claims file, including his service treatment records and post-service treatment for the back and bilateral shoulders.  He thoroughly examined the Veteran, obtained x-rays of the lumbar spine and bilateral shoulders, and noted the Veteran's reports of chronic back and bilateral shoulder problems since military service.  X-rays of the lumbar spine revealed multilevel degenerative scoliosis and degenerative disc disease from the lower thoracic to the sacral level with extensive spondylosis, disc collapse, and loss of disc height.  X-rays of the bilateral shoulders revealed osteoarthritis with spurring of the inferior head, loss of articular surface, and sclerosis in the subchondral bone.  The examiner diagnosed the Veteran with severe degenerative disc disease with degenerative spondylosis and degenerative scoliosis and bilateral shoulder osteoarthritis.  He concluded that the Veteran's current low back and bilateral shoulder disorders were not caused or aggravated by his military service or in-service motor vehicle accident.  Rather, he opined that the Veteran's orthopedic disabilities were the result of the natural aging process in an individual prone to developing osteoarthritis.  He further rationalized that if the Veteran's in-service accident had caused the Veteran's arthritis, the arthritis would have manifested within 5 to 10 years of service.  The file is negative for any diagnosis of arthritis of the spine or shoulders within this time period.  Further, the examiner explained that if the Veteran did have undiagnosed arthritis of the spine or shoulders since shortly after service, these joints would be ankylosed currently after 40 years of arthritis.  As the Veteran's spine and shoulders are not ankylosed, it is unlikely that he has had arthritis since shortly after service or that his current arthritis is related to his remote in-service accident.  As such, the examiner was unable to find a medical nexus between the Veteran's military service and his current back and bilateral shoulder disabilities.

In this case, the only evidence which purports to link the Veteran's current back and bilateral shoulder disabilities to his in-service motor vehicle accident consists of the statements of the Veteran and his representative.  However, it is now well established that laypersons, such as the Veteran and his representative, without medical training are not competent to relate those symptoms to a specific etiology.  See Espiritu v. Derwinski, 2 Vet. App. 492 (1992); see also 38 C.F.R. § 3.159 (a)(1) (2011) (competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions).  While the Veteran can describe what he experiences, he is not able to provide competent evidence as to the etiology of his back and bilateral shoulder disabilities.  His assertions are accorded less weight than the competent medical evidence, the November 2010 VA examiner's opinion, that is against his claims.  Competent evidence linking the Veteran's disabilities to service is lacking in this case.

The Board is aware of the provisions of 38 C.F.R. § 3.303(b), referenced above, relating to chronicity and continuity of symptomatology.  As noted above, the examiner considered the Veteran's contentions of continuous back and shoulder pain since service.  Despite affirming these contentions, the examiner was still unable to link the Veteran's back or bilateral shoulder disabilities to his military service as the evidence does not support a finding of arthritis since service, but rather later arthritis related to the aging process.  As the examiner's opinion considered the Veteran's contentions and failed to find a medical nexus despite the continuous symptoms, the Board finds that the medical nexus element of Hickson cannot be met via continuity of symptomatology for either claim.

As explained above, the competent medical evidence of record does not demonstrate that there is a relationship between the Veteran's active duty service, including his 1962 in-service motor vehicle accident, and his current back and bilateral shoulder disorders.  Although the Board notes the Veteran's current disabilities and in-service injury, without evidence of a medical nexus, service connection cannot be granted.

Accordingly, the Board finds that the claims of entitlement to service connection for a back disability and a bilateral shoulder disability must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claims of entitlement to service connection, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2011); see also Ortiz v. Principi, 274 F.3d 1361, 1365 (Fed. Cir. 2001).


ORDER

Entitlement to service connection for a back disability is denied.

Entitlement to service connection for a bilateral shoulder disability is denied.



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


